Citation Nr: 1601381	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of fracture, left acromion process and segmental fracture. 

2.  Entitlement to service connection for residuals of a head/brain injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, anxiety and impulse control disorder. 

4.  Entitlement to service connection for alcoholism, also claimed as alcohol rehabilitation failure. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty February 1989 to April 1990.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from the December 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

The Board observes that in his substantive appeal (VA Form 9), received in July 2015, the Veteran indicated that he wanted to appear at a Board hearing in Washington, D.C.  In a September 2015 correspondence, the Board requested clarification on whether the Veteran would like a hearing in Washington, D.C. given that he lives in the Philippines.  In an October 2015 correspondence, the Veteran submitted a written request to withdraw his hearing request.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an updated substantive appeal form (VA Form 9, Appeal to the Board of Veterans' Appeals) has been submitted in July 2014.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   

In the decision below, the Board has dismissed the claim for service connection for residual fractures, left acromion process and segmental fracture, and residuals for a head brain injury.  The remaining issues are addressed the REMAND portion of the decision below and are REMANDED to the Agency of Orginal Jurisdiction (AOJ).  

The issue of entitlement to special monthly pension based on the need for aid & attendance/housebound status has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for an acquired psychiatric disorder and alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing the issues of entitlement to service connection residuals of fracture, left acromion process and segmental fracture and service connection for residuals of a head/brain injury.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim for entitlement to service connection for residuals of fracture, left acrominion process and segmental fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

1. The criteria for withdrawal of the claim for entitlement to service connection for residuals of the head/brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a July 2014 written statement, the Veteran requested to withdraw the third and fourth issues provided in the June 2014 SSOC, and stated that "I am also waiving No. 3 and No. 4 from the SOC, (3) service connection for residuals of fracture, left acrominion process and segmental fracture (4) residuals of head brain injury.  They are not service connected and it happened in my civilian life."  He further stated, "I am only claiming service connected illness or disease such as (1) [PTSD] (2) Major Depression (3) severe anxieties (4) alcoholism/alcohol rehabilitation failure (5) impulse control disorder (chronic alcohol intake) (6) alcoholism with alcoholic blackouts."  Accordingly, the Board does not have jurisdiction on these issues, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for residual fractures, left acrominion process and segmental fracture is dismissed.  

The appeal for the issue of entitlement to service connection for residuals of a head/brain injury is dismissed.  


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Initially, the Veteran was not provided with notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2015).  Additionally, since the Veteran's claim was expanded from PTSD to acquired psychiatric disorder, the Veteran has not been provided with notice regarding his acquired psychiatric disorder generally.  The Veteran must be provided with this requisite notice before his acquired psychiatric disorder claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015).

Further, in June 2012, the Veteran submitted statements regarding his PTSD stressor.  First, the Veteran reported that while stationed at Fort Leonard Wood, the Veteran was hit with a big log between the lower chest and abdomen.  Second, the Veteran reported that he was subject to daily harassment and discrimination from his immediate supervisor, Sgt. M. and this was a contributing factor to his alcohol problem.  The Veteran reported that he started drinking to forget the bad experiences, ongoing concerns, and fear while in service.  The Veteran's alcohol abuse resulted in a demotion and discharge from service.  The Veteran reported that he was not advised of alcohol rehabilitation or treatment before separation from service.  The Veteran reported that his alcoholism continued after separation from service when he was involved in a serious vehicular accident in 1997 while driving under the influence of alcohol.  The Veteran sustained left arm, shoulder, and head injuries from the vehicular accident and was noted to be forgetful since then.  

The Veteran was afforded a VA examination in September 2011.  The VA examiner provided no diagnosis for PTSD since the claimed discrimination did not qualify as a stressor for a diagnosis of PTSD.  The examiner also found that the trauma from the Veteran chest contusion was not enough to cause severe anxiety and subsequent stress disorder.  However, the examiner found that the discrimination can lead to frustration and depression, but he seemed to indicate that the Veteran was able adapt since he was able to secure a civilian job until his 1997 vehicular accident.  The Board finds that the September 2012 VA examiner's opinion is internally inconsistent because the examiner indicated that the Veteran was able to overcome the discrimination in service based on his ability to secure civilian employment until the 1997 vehicular accident.  Moreover, the examiner did not address the previous diagnosis of PTSD, depression, anxiety, and other psychiatric disorders provided by the Veteran's social worker and psychiatrist.  Therefore, the Board finds that a remand in necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his acquired psychiatric condition, to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Also on appeal is the issue of entitlement to alcoholism secondary to an acquired psychiatric disorder.  Pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n) (2015).

Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability or death.  See 38 C.F.R. § 3.301(c)(2) (2015).  Similarly, the progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  Where drugs are used to experience their effects, and the effects result proximately and immediately in disability, the disability is considered the result of willful misconduct.  See 38 C.F.R. § 3.301(c)(3) (2015).  But, diseases or disabilities that are a secondary result of chronic alcohol or drug use are not considered to be of willful misconduct origin.  38 C.F.R. § 3.301(c)(2), (c)(3)  (2015). 

In Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit Court held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The law of the case primarily concerns situations where the veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etcetera, for his alcohol and/or drug abuse on the premise that it was proximately due to or the result of his service-connected psychiatric disability.  The converse of this, however, is not sustainable where he has abused alcohol and/or drugs and wants compensation for it as the primary condition - as opposed to the secondary residual.

The VA examiner opined that alcoholism is less likely than not proximately due to or the result of a service-connected condition.  By way of rationale, the examiner provided that the Veteran has been a history of imbibed mixed alcoholic beverages prior to military service, but also during service "which in probability also resulted from his habitual alcohol intake."  The examiner also found that the claimed alcoholism condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  By way of rationale, the examiner provided that the Veteran developed PTSD in 1997 due to the vehicular accident.  The examiner provided no rationale to support the finding that the Veteran's alcoholism was clearly and unmistakably existed prior to service.  Further, no rationale was provided to support the finding that the alcoholism was clearly and unmistakably not aggravated by its natural progression by an in-service injury, event, or illness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board notes that the Veteran is competent to relate a history of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  Given the inadequacy of the VA examination as noted above, a remand is warranted to obtain a more thorough opinion.

Finally, the record reflects there are may be outstanding treatment records.  The Board notes that the Veteran's file contains treatment records through March 2010, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Manila VAMC (since March 2010) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood (claimed as PTSD).  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

2.  The AOJ/AMC should obtain pertinent treatment records from the Manila VAMC since March 2010 to present.  All efforts to obtain this evidence must be documented in the claims folder.  If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159(e) (1) (2015).

3.  After obtaining any identified records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder, other than PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

A)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the psychological findings of record.

B)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).  
 
C)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.  In offering any opinion, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms he has experienced since service. 

D)  If alcoholism disorder is diagnosed, the examiner should provide an opinion as to whether the disorder is secondary to a service-connected condition.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an alcohol abuse disability that is (i) caused by or (ii) aggravated (permanently worsened beyond the natural progress) by the Veteran's service connected condition.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's alcohol abuse disability found prior to aggravation; and (b) the increased manifestations proximately due to a service-connected condition.  The examiner must provide a supporting rational for the opinion provided.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

The examiner should consider all of the evidence of record, including the Veteran's lay statements, treatment records from the Manila VAMC, and the May 2012 psychological report.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


